 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:, _.
DATE FILED: 12/30/2019

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DIMITRA DIMOPOULOU,
Plaintiff,
-against- 1:13-cv-07159 (ALC)
FIRST UNUM LIFE INSURANCE ORDER
COMPANY,
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Parties’ letters concerning Plaintiffs administrative appeal
of Defendant’s claim determination. See ECF Nos. 150-51, 53-54. After careful consideration,
Defendant is directed to reach a decision on Plaintiff's appeal within 60 days of the date of this
order.

Pursuant to 29 C.F.R. § 2560.503-1(g)(1)(iv), upon an adverse benefit determination, a
plan administrator is required to provide a claimant with “[a] description of the plan’s review
procedures and the time limits applicable to such procedures.” 29 C.F.R. § 2560.503-1(g)(1)(iv).
Where an administrator provides notice of a denial without specifying a time limit for
administrative review of the denial, the plan’s time bar is not triggered. See Burke v. Kodak Ret.
Income Plan, 336 F.3d 103, 107 (2d Cir. 2003). Here, Defendant’s notice does not sufficiently
advise Plaintiff of the administrative review procedures nor does it specify any time limits by
which an administrative appeal must be submitted. Accordingly, Plaintiff's appeal is not
untimely.

In addition, Defendant’s argument that the ERISA regulations require Plaintiff to file an
administrative appeal within 180 days of a denial in unavailing. Under 29 C.F.R. § 2560.503-

1(h)(3)G), administrators are required to “[p]rovide claimants at least 180 days following receipt

 

 
of a notification of an adverse benefit determination within which to appeal the determination.”
29 CER. § 2560.503-1(h)(3)(). Not only does this requirement apply to administrators, but also
it indicates that the 180-day period is the minimum amount of time to be provided to a claimant,
not the maximum.
SO ORDERED. Nd 7 (La
Dated: December 30, 2019 o—~
New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
